Citation Nr: 1634119	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee osteochondritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Baltimore, Maryland.  

In July 2013, the Veteran submitted a motion to advance his case on the Board's docket.  In light of this motion and the evidence showing financial hardship, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran was scheduled for a hearing before a Decision Review Officer at the RO in July 2104.  He failed to report for that proceeding due to a hospitalization.  In an August 2014 statement, the Veteran's representative requested that the hearing be rescheduled.  Thereafter, in a December 2014 statement, the Veteran withdrew the hearing request. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) electronic files associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination in September 2010 in connection with the increased rating claims currently on appeal.  Thereafter, in a February 2015 statement, the Veteran indicated that his knee disorders had worsened.  During the June 2016 hearing, the Veteran testified that he had constant, recurrent pain with mechanical issues of his left knee, such as locking, the perception of his knee giving way, and decreased range of motion.  He also testified that he had increased bilateral foot pain, a burning sensation, itching, and swelling.  He also stated that he could only walk for a few minutes at a time due to his foot pain.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, here, the Veteran has asserted that his conditions have worsened and a more recent examination is required for the purpose of ascertaining the current severity of the Veteran's service-connected left knee and bilateral foot disabilities in this case.

The Veteran was afforded a VA examination in connection with his claimed right knee disorder in June 2008.  The examiner opined that the Veteran's right knee disorder was not related to his service-connected left knee disabilities.  However, the examiner did not specifically address the Veteran's contention that he developed a right knee disorder from limping or compensating for his service-connected left knee disabilities and did not address the aggravation prong of secondary service connection.  Therefore, on remand, a VA examination and medical opinion is required to determine the nature and etiology of the Veteran's claimed right knee disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knees and feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.
 
2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected left knee disabilities and to address the etiology of his current right knee disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, he or she should provide the range of motion in degrees for the left and right knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

Based on an examination and review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current right knee disorder was caused by the Veteran's service-connected left knee instability or his service-connected left knee osteochondritis?

(b) Is it at least as likely as not (50 percent or greater probability) that any current right knee disorder was permanently aggravated by the Veteran's service-connected left knee instability or his service-connected left knee osteochondritis?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

Finally, the Board would appreciate if the examiner could specifically comment on the Veteran's June 2016 hearing testimony, in which he reported that he overcompensated for his left knee disability with his right knee.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral pes planus with plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disabilities under the rating criteria. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives.
 
5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




